Exhibit 10.5

 

EXECUTION COPY

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) dated August 29,
2012 by and between, BankUnited, a national banking association organized under
the laws of the United States of America (“BankUnited”) and a wholly-owned
subsidiary of BankUnited, Inc., a Delaware corporation (the “Company”), and
Rajinder P. Singh (“Executive”).

 

WHEREAS, BankUnited and Executive previously entered into an Employment
Agreement dated July 10, 2009, as amended and restated on August 18, 2010 (as
amended and restated, the “Original Agreement”);

 

WHEREAS, having taking into consideration the factors set forth in BankUnited’s
Policy on Incentive Compensation, BankUnited has determined that retaining the
services of the Executive pursuant to the terms of this Agreement is in the best
interests of BankUnited; and

 

WHEREAS, BankUnited and Executive desire to amend and restate the Original
Agreement in its entirety.

 

NOW THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

 

1.   Term of Employment.

 

Subject to the provisions of Section 7 of this Agreement, Executive shall
continue to be employed by BankUnited for a period that commenced on July 1,
2012 (the “Effective Date”) and will end on the third anniversary of the
Effective Date (the “Employment Term”), on the terms and subject to the
conditions set forth in this Agreement; provided, however, that commencing on
the third anniversary of the Effective Date and on each anniversary thereafter,
the Board of Directors of BankUnited (the “BankUnited Board”) and Executive may
mutually agree to extend the Employment Term for an additional period.

 

2.   Position.

 

(a)   During the Employment Term, Executive shall serve as Chief Operating
Officer of BankUnited.  Executive shall report directly to the Chief Executive
Officer of BankUnited (the “Chief Executive Officer”) and shall perform the
duties, undertake the responsibilities and exercise the authority customarily
performed, undertaken and exercised by persons situated in a similar executive
capacity in a company the size and nature of BankUnited.  If requested,
Executive shall also serve as an officer or member of the board of directors of
BankUnited’s subsidiaries, in each case, without additional compensation.

 

(b)   During the Employment Term, Executive will devote Executive’s business
time and best efforts to the performance of Executive’s duties hereunder and
will not engage in any other business, profession or occupation for compensation
or otherwise which would conflict or materially interfere with the rendition of
such services either directly or indirectly, without the prior consent of the
BankUnited Board; provided that nothing herein shall preclude Executive, (i)

 

--------------------------------------------------------------------------------


 

from engaging in charitable and civic activities, including accepting
appointment to or continuing to serve on any board of directors or trustees of
any charitable organization or (ii) from continuing to, or subject to the prior
approval of the BankUnited Board, from accepting appointment to serve on any
board of directors or trustees of any business corporation; provided in each
case, and in the aggregate, that such activities do not conflict or interfere
with the performance of Executive’s duties hereunder or conflict with Sections 8
and 9.

 

3.   Compensation.

 

(a)   Base Salary.  Commencing on September 1, 2012 and during the remainder of
the Employment Term, BankUnited shall pay Executive a base salary at the annual
rate of $375,000, payable in regular installments in accordance with
BankUnited’s usual payment practices.  Executive’s base salary may be increased
(but not decreased) as may be determined from time to time in the sole
discretion of the BankUnited Board.  Executive’s annual base salary, as in
effect from time to time, is hereinafter referred to as the “Base Salary.”

 

(b)   Annual Incentive.  Executive shall be eligible to earn an annual incentive
award (“Annual Incentive”) pursuant to the terms of the Company’s annual
incentive plan as in effect from time to time (the “Annual Incentive Plan”). 
With respect to each twelve month performance period under the Annual Incentive
Plan ending during the Employment Term, Executive’s target incentive amount
shall be equal to 75% of Base Salary (“Target Annual Incentive”), with the
actual Annual Incentive amount to be based upon the achievement of performance
criteria that have been established by the compensation committee (the
“Compensation Committee”) of the Board of Directors of the Company (the “Company
Board”) in consultation with Executive for the applicable performance period and
the terms of the Annual Incentive Plan.  The Annual Incentive shall be paid as
soon as practicable following the Compensation Committee’s determination of
Executive’s Annual Incentive for the completed performance period but in no
event later than 60 days following the last day of the performance period to
which such Annual Incentive relates.  BankUnited’s obligation with respect to
the Annual Incentive shall, to the extent such Annual Incentive is intended to
comply with Section 162(m) of the Internal Revenue Code of 1986, as amended (the
“Code”), be subject to shareholder approval of a plan as described in
Section 162(m) of the Code.

 

(c)   Long-Term Incentive Award.  As soon as reasonably practicable following
the end of each twelve month performance period (commencing on July 1 and ending
on June 30) during the Employment Term (each such period, a “Performance
Period”), Executive shall be eligible to receive a long-term incentive award in
the form of Performance Shares (as defined in the BankUnited, Inc. 2010 Omnibus
Equity Incentive Plan (the “Plan”)).  The target grant date value of each annual
Performance Share award shall be $281,250 (the “Target LTI Award”), with the
grant date value of each award to be determined by the Compensation Committee as
soon as reasonably practicable following the end of the applicable Performance
Period (but in no event later than 60 days following the end of each Performance
Period and, in the case of the Performance Period ending on the last day of the
Employment Term, notwithstanding the expiration of the Employment Term) (the
date of such determination, the “LTI Grant Date”) based on the level of
achievement of pre-established performance criteria with respect to the
applicable Performance Period preceding the LTI Grant Date (each such annual
award, an “Annual Performance Share Award”).  The applicable performance
criteria with respect to each

 

2

--------------------------------------------------------------------------------


 

Performance Period shall be established by the Compensation Committee in
consultation with Executive; provided that, with respect to the Performance
Period commencing July 1, 2012 and ending June 30, 2013, the performance
criteria shall be the same as those applicable to the Annual Incentive for such
period.  One-third of the shares in respect of each Annual Performance Share
Award shall be vested on the respective LTI Grant Date and one-third of the
shares in respect of each Annual Performance Share Award shall vest on June 30
of each of the two subsequent years, in all cases subject to Executive’s
continued employment with the Company, except as set forth in the applicable
award agreement.  Each Annual Performance Share Award shall be subject to the
terms and conditions of the Plan and the applicable award agreement, which award
agreement shall be substantially in the form attached hereto as Exhibit A.  In
the event of a Change in Control, a number of fully vested Performance Shares
with a value equal to the Target LTI Award shall be issued, in respect of the
Performance Period in effect at the time of the Change in Control, immediately
prior to consummation of such Change in Control.  Any rights to an Annual
Performance Share Award in respect of a future Performance Period following the
Change in Control shall immediately be forfeited without consideration.

 

4.   Retention Awards.

 

(a)   Cash Award.  The Company shall pay to Executive a cash amount of $562,500
by December 31 of each of 2012 through 2014, subject to his continued employment
with the Company on such dates (collectively, the “Retention Awards”).

 

(b)   Restricted Shares.  Within 75 days of the Effective Date, Executive shall
receive a grant of Restricted Shares (as defined in the Plan) with a grant date
value of $1,687,500.  Subject to Executive’s continued employment with the
Company or BankUnited, except as set forth in the applicable award agreement,
one-third (1/3) of such Restricted Shares shall vest on December 31 of each of
2012 through 2014.  The Restricted Shares shall be subject to the terms and
conditions of the Plan and the award agreement attached hereto as Exhibit B.

 

5.   Employee Benefits.

 

During the Employment Term, Executive shall be entitled to participate in
BankUnited’s employee benefit plans (other than annual bonus and incentive
plans) as in effect from time to time on the same basis as those benefits are
generally made available to other senior executives of BankUnited (the “Benefit
Plans”).  During the Employment Term, Executive shall also be eligible to
receive such perquisites generally made available to senior executives of
BankUnited as determined in the sole and absolute discretion of the BankUnited
Board following consultation with Executive (the “Perquisites”). 
Notwithstanding anything contained in this Section 5 to the contrary, Executive
shall be entitled to participate in the benefit plans and perquisites set forth
on Exhibit C hereto (such benefit plans and perquisites (the “Specified
Benefits”), together with the Benefit Plans and Perquisites, collectively, the
“Employee Benefits”).

 

6.   Business Expenses.

 

During the Employment Term and in accordance with BankUnited policies, Executive
shall be entitled to be reimbursed for reasonable and customary business
expenses

 

3

--------------------------------------------------------------------------------


 

incurred by Executive in connection with the performance of Executive’s duties
hereunder.

 

7.   Termination.

 

The Employment Term and Executive’s employment hereunder may be terminated by
BankUnited at any time and for any reason upon at least 30 days’ advance Notice
to Executive (provided, however, that a termination with Cause (as defined
below) shall be effective immediately, subject to any applicable procedures set
forth in the definition of Cause) and by Executive upon at least 30 days’
advance Notice of any such resignation of Executive’s employment, other than as
a result of Executive’s death.  Notwithstanding any other provision of this
Agreement, the provisions of this Section 7 shall exclusively govern Executive’s
rights upon termination of employment with BankUnited and its affiliates (except
with respect to any equity arrangements, which shall be exclusively governed by
the terms of such equity arrangements).

 

(a)   By BankUnited with Cause or By Executive other than as a result of Good
Reason.

 

(i)  The Employment Term and Executive’s employment hereunder may be terminated
by BankUnited with Cause and shall terminate automatically upon the effective
date of Executive’s resignation other than for Good Reason (as defined in
Section 7(c)(ii)), provided that (as set forth above) Executive will be required
to give BankUnited at least 30 days’ advance Notice of a such a resignation.

 

(ii)  For purposes of this Agreement, “Cause” shall mean Executive’s:
(A) Personal Dishonesty, (B) Incompetence and Willful Misconduct, (C) willful or
intentional failure to perform Specified Duties, (D) willful violation of any
law, rule, or regulation (other than Excluded Offenses) or final
cease-and-desist order (it being understood that unless Executive is indicted or
charged by a court of competent jurisdiction with the applicable violation, the
BankUnited Board shall have the burden of proving the occurrence thereof by
clear and convincing evidence), or (E) willful and material breach of any
Material Provision of the Agreement.  Notwithstanding the above, in each case,
“Cause” shall cease to exist for an event on the one hundred eightieth (180th)
day following the later of (i) its occurrence or (ii) the actual knowledge
thereof by a majority of the BankUnited Board (not including Executive or any
other employee of the Company and its subsidiaries, if applicable) that the
conduct has occurred and, if applicable, such conduct has resulted in the
requisite consequences required hereunder, unless BankUnited has given Executive
a Notice thereof prior to such date.  A termination of Executive shall not be
deemed to be with “Cause” unless and until there shall have been delivered to
Executive a copy of a finding approved by a majority of the BankUnited Board
(or, in the case of clause (C), the Company Board) (in each case, not including
Executive or any other employee of the Company or its subsidiaries, if
applicable), concluding that, in the good faith opinion of such majority,
Executive has engaged in the conduct described in one or more of the clauses
above, specifying the particulars thereof in reasonable detail and demonstrating
that no cure by Executive was effected following giving Executive thirty (30)
days to cure such conduct after Notice by BankUnited to Executive of such
conduct, or, in the case of clause (B) above, to cure the negative impact of
such conduct after Notice by BankUnited to Executive of such conduct, or in the
BankUnited Board’s good faith reasonable judgment, no cure is

 

4

--------------------------------------------------------------------------------


 

possible at such time (it being understood that the matters in clauses (A) and
(D) of this definition shall not be subject to any opportunity to cure) (such
notice, a “Cause Notice”).  Notwithstanding any provision herein to the
contrary, no act, or failure to act, shall be deemed willful, intentional or
grossly negligent if Executive can demonstrate that Executive acted in a good
faith belief that such action was in the best interests of the Company and its
subsidiaries.

 

(iii)  For purposes of this Agreement, “Excluded Offenses” shall include any
motor vehicle related offenses and any other violation of any law, rule, or
regulation that does not constitute a felony.

 

(iv)  For purposes of this Agreement, “Personal Dishonesty” shall mean
Executive’s theft, embezzlement, fraud or similar conduct with respect to the
Company or any of its subsidiaries or its or their property (other than de
minimis property).

 

(v)  For purposes of this Agreement, “Incompetence and Willful Misconduct” shall
mean Executive’s willful, intentional or gross misconduct in connection with his
duties to the Company or any of its subsidiaries (other than such failure
resulting from Executive’s Disability) that results in material adverse harm to
the Company and its subsidiaries, taken as a whole.

 

(vi)  For purposes of this Agreement, “Specified Duties” shall mean Executive’s
duty to follow lawful and reasonable orders of the BankUnited Board or the
Company Board, the failure of which to follow, could reasonably be expected to
materially and adversely impact the Company and its subsidiaries taken as a
whole (other than such failure resulting from Executive’s Disability).

 

(vii)  For purposes of this Agreement, “Material Provision” shall mean Sections
8 and 9 of this Agreement.

 

(viii)  If Executive’s employment is terminated by BankUnited with Cause (or
Executive resigns at a time when grounds for Cause exist, provided that the
BankUnited Board shall have delivered a Cause Notice to Executive within ten
(10) business days of such termination of employment), or Executive voluntarily
resigns without Good Reason, Executive shall be entitled to receive:

 

(A)   the Base Salary accrued through the date of termination, payable within
fifteen days following the date of such termination;

 

(B)   any Annual Incentive awarded by the BankUnited Board, but unpaid, as of
the date of termination for the immediately preceding fiscal year, paid in
accordance with Section 3(b) (except to the extent payment is otherwise deferred
pursuant to any applicable deferred compensation arrangement, in which case such
amount shall be paid in full at the earliest such time as is provided under such
arrangement); and

 

(C)   such fully vested and non-forfeitable Employee Benefits, if any, as to
which Executive may be entitled under the employee benefit plans of BankUnited

 

5

--------------------------------------------------------------------------------


 

(the amounts described in clauses (A) through (C) hereof being referred to as
the “Accrued Rights”).

 

Following such termination of Executive’s employment by BankUnited with Cause or
voluntary resignation by Executive without Good Reason, except as set forth in
this Section 7(a)(viii), Executive shall have no further rights to any
compensation or any other benefits under this Agreement.

 

(b)   Disability or Death.

 

(i)  The Employment Term and Executive’s employment hereunder shall terminate
upon Executive’s death and may be terminated by BankUnited by reason of
Executive’s Disability.  The term “Disability” shall mean:  Executive’s
inability, for a period of six (6) consecutive months or for an aggregate of
nine (9) months in any twelve (12) consecutive month period, to perform
Executive’s employment duties hereunder as a result of Executive’s becoming
physically or mentally incapacitated.  Any question as to the existence of such
Disability of Executive as to which Executive and BankUnited cannot agree shall
be verified in writing by a physician selected by the BankUnited Board and
Executive jointly (or if they cannot agree, a physician selected by the
BankUnited Board and reasonably acceptable to Executive).  The determination by
such physician of Disability that is delivered made in writing to BankUnited and
Executive shall be final and conclusive for all purposes of this Agreement.

 

(ii)  Upon termination of Executive’s employment hereunder by reason of either
Disability or death, Executive or Executive’s estate (as the case may be) shall
be entitled to receive the Accrued Rights, and any unvested equity awards held
by Executive and any unpaid Retention Awards, in each case that would have
vested or become payable in the 12 months immediately following Executive’s
Disability or death, but for such termination of employment, shall vest and/or
become exercisable or payable, as applicable, in accordance with the terms of
the applicable award agreement.  With respect to any Performance Period in
effect at the time of Executive’s termination, a number of fully vested
Performance Shares equal to one-third of the number of Performance Shares that
would have been awarded to Executive pursuant to an Annual Performance Share
Award, based on the actual achievement of the performance criteria during such
Performance Period, shall be issued to Executive on the date such Annual
Performance Share Award would otherwise have been granted to Executive, but for
such termination of employment.  The remaining portion of any Annual Performance
Share Award and any rights to an Annual Performance Share Award in respect of a
Performance Period that has not yet commenced as of the date of such termination
of employment shall immediately be forfeited without consideration upon such
termination of employment.

 

(iii)  In addition, upon termination of Executive’s employment hereunder by
reason of either Disability or death, Executive (to the extent applicable and to
the extent Executive participated in such plans immediately prior to such
termination) and Executive’s eligible dependents (to the extent covered under
such plan immediately prior to such termination) shall be entitled to receive
continued coverage under BankUnited’s group health plans (or to the extent such
coverage is not permissible under the terms of such

 

6

--------------------------------------------------------------------------------


 

plan(s), comparable coverage), at BankUnited’ sole expense, until twenty-four
months from Executive’s date of termination of employment with BankUnited as a
result of Executive’s Disability or death (such period, the “Coverage Period”);
provided, however, that if such continued coverage cannot be provided under the
applicable plan(s) for longer than eighteen months, BankUnited shall pay
Executive (or his estate, as applicable), on the first business day of each
month thereafter, an amount equal to the premium subsidy BankUnited would have
otherwise paid on Executive’s behalf for such coverage during the balance of the
twenty-four month period.  The COBRA health care continuation coverage period
under Section 4980B of the Code, or any replacement or successor provision of
United States tax law, shall run concurrently with the Coverage Period.

 

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

 

(c)   By BankUnited without Cause or Voluntary Resignation by Executive for Good
Reason.

 

(i)  The Employment Term and Executive’s employment hereunder may be terminated
by BankUnited without Cause or voluntarily by Executive for Good Reason.

 

For purposes of this Agreement, “Good Reason” shall mean:  (A) a material
reduction in Executive’s Base Salary, Target Annual Incentive, or Specified
Benefits; (B) a material diminution in Executive’s title, reporting
relationship, duties or responsibilities (other than as a result of Cause or
Disability) (notwithstanding the foregoing, such diminution shall not constitute
Good Reason so long as John Kanas is Chief Executive Officer of the Company or
Chairman of the Board if such diminution was approved by John Kanas); or (C) the
failure of BankUnited or its affiliates to pay any compensation to Executive
when due; provided, however, in each case, that no such event shall constitute
“Good Reason” unless Executive notifies BankUnited in writing of the existence
of the event constituting Good Reason within sixty (60) days of the occurrence
thereof and the event constituting Good Reason is not cured within thirty (30)
days from the receipt of such Notice to cure.

 

(ii)  If Executive’s employment is terminated by BankUnited without Cause (other
than by reason of death or Disability) or if Executive resigns for Good Reason,
Executive shall be entitled to receive:

 

(A)   the Accrued Rights;

 

(B)   a payment of an aggregate amount equal to the sum of (i) $1,312,500  and
(ii) any unpaid Retention Awards, which aggregate amount shall be payable to
Executive in a lump sum within 60 days following Executive’s termination of
employment;

 

(C)   any unvested equity awards held by Executive shall vest and/or become
exercisable or payable, as applicable, in accordance with the terms of the
applicable award agreement; provided, that with respect to any Performance

 

7

--------------------------------------------------------------------------------


 

Period in effect at the time of Executive’s termination, a number of fully
vested Performance Shares equal to the number of Performance Shares that would
have been awarded to Executive pursuant to an Annual Performance Share Award,
based on the actual achievement of the performance criteria during such
Performance Period, shall be issued to Executive on the date such Annual
Performance Share Award would otherwise have been granted to Executive but for
such termination of employment; and any rights to an Annual Performance Share
Award in respect of a Performance Period that has not yet commenced as of the
date of such termination of employment shall immediately be forfeited without
consideration upon such termination of employment; and

 

(D)   continued coverage under BankUnited’s group health plans (or to the extent
such coverage is not permissible under the terms of such plan(s), comparable
coverage) for Executive and Executive’s dependents (to the extent covered under
such plan immediately prior to such termination), at BankUnited’s sole expense,
for twenty-four months from Executive’s date of termination of employment with
BankUnited (the “Continued Coverage Period”); provided, however, that if such
coverage is longer than eighteen (18) months and such continued coverage cannot
be provided under the applicable plan(s), BankUnited shall pay Executive, on the
first business day of each month, an amount equal to the premium subsidy
BankUnited would have otherwise paid on Executive’s behalf for such coverage
during the balance of the Continued Coverage Period.  The COBRA health care
continuation coverage period under Section 4980B of the Code, or any replacement
or successor provision of United States tax law, shall run concurrently with the
Continued Coverage Period, and if Executive becomes eligible for comparable
coverage under another employer’s health plans, the continued coverage under
BankUnited’s plans shall be secondary.

 

The acceleration and amounts payable to Executive under subparagraphs (B),
(C) and (D) above, are subject to Executive providing a release of all claims to
BankUnited and its affiliates in the form attached hereto as Exhibit D (with any
changes necessary to comply with applicable law and/or make the release legally
enforceable in the reasonable judgment of BankUnited) no later than the 59th day
following termination of employment (and BankUnited may, at its sole election,
defer the payment of any such amount until the 60th day following termination of
employment).  Following Executive’s termination of employment by BankUnited
without Cause (other than by reason of Executive’s death or Disability) or by
Executive’s resignation for Good Reason, except as set forth in this
Section 7(c)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

 

(d)   Expiration of the Employment Term; Vesting of Equity Awards.  Unless the
parties otherwise agree in writing, continuation of Executive’s employment with
BankUnited beyond the expiration of the Employment Term shall be deemed an
employment at-will and shall not be deemed to extend any of the provisions of
this Agreement and Executive’s employment may thereafter be terminated at will
by either Executive or BankUnited, and any unvested equity awards held by
Executive shall vest and/or become exercisable or payable, as applicable, in

 

8

--------------------------------------------------------------------------------


 

accordance with the terms of the applicable award agreement, in the event that
Executive becomes so employed at-will or incurs a termination of employment upon
the expiration of the Employment Term; provided, that with respect to any
Performance Period ending immediately prior to the expiration of the Employment
Term, a number of fully vested Performance Shares equal to the number of
Performance Shares that would have been awarded to Executive pursuant to an
Annual Performance Share Award, based on the actual achievement of the
performance criteria during such Performance Period, shall be issued to
Executive on the date such Annual Performance Share Award would otherwise have
been granted to Executive but for such expiration provided, further, that the
provisions of Sections 8, 9 and 10 of this Agreement, and any accrued and vested
rights of Executive as of the last day of the Employment Term, shall survive any
termination of this Agreement or Executive’s termination of employment
hereunder.

 

(e)   Notice of Termination.  Any purported termination of employment by
BankUnited or by Executive (other than due to Executive’s death) shall be
communicated by Notice of Termination to the other party hereto in accordance
with Section 12(j) hereof.  For purposes of this Agreement, a “Notice of
Termination” shall mean a Notice which shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
employment under the provision so indicated.

 

(f)   Board/Committee Resignation.  Upon termination of Executive’s employment
for any reason, Executive agrees to resign, as of the date of such termination
and to the extent applicable, from the Company Board (and any committees
thereof), the BankUnited Board (and any committees thereof) and the board of
directors of any subsidiary of BankUnited, if applicable, and agrees to resign
as an officer of each of the Company, BankUnited and each of  their respective
subsidiaries.

 

8.   Non-Competition; Non-Solicitation of Employees; Non-Disparagement.

 

(a)   Executive acknowledges and recognizes the highly competitive nature of the
businesses of BankUnited and its affiliates and accordingly agrees as follows:

 

(i)  Executive will not, within eighteen months  following the termination of
Executive’s employment by BankUnited for Cause or by Executive’s voluntary
resignation without Good Reason (the “Post-Termination Period”) or during the
Employment Term (collectively with the Post-Termination Period, the “Restricted
Period”), directly or indirectly, own, manage, operate, control or participate
in the ownership, management, operation or control of, or be connected as an
officer, employee, consultant, partner, or director with, any depository
institution (as defined in 12 U.S.C. Section 1813(c)(1)) or holding company
thereof that (i) has more than 75% of its deposits (as defined in 12 U.S.C.
Section 1813(l)) in the State of Florida (with such applicable percentage
reduced to 50% of deposits after the one-year anniversary of the Effective
Date); (ii) has more than 75% of its branches (measured by physical presence) in
the State of Florida (with such applicable percentage reduced to 50% of branches
after the one-year anniversary of the Effective Date); or (iii) has its
principal place of business or headquarters in the State of Florida (a
“Competitive Business”).

 

9

--------------------------------------------------------------------------------


 

(ii)  During the Post-Termination Period, Executive will not initiate or respond
to communications with any of the employees of BankUnited or its subsidiaries
who earned annually a base salary of $100,000 or more as a BankUnited or
subsidiary employee during the twelve-month period prior to the termination of
such individual’s employment with BankUnited or its subsidiaries, for the
purpose of soliciting such employee to work for any other business, individual,
partnership, firm, corporation, or other entity; provided, however, that this
prohibition will not apply to general advertising or solicitations made to the
public generally that are not specifically targeted at employees of BankUnited
or its subsidiaries.

 

(iii)  Executive will not at any time (whether during or after the Employment
Term), other than as required by law or by order of a court or other competent
authority, make or publish, or cause any other person to make or publish, any
statement that is disparaging or that reflects negatively upon BankUnited or any
of its affiliates or any of the directors of BankUnited or the Company or that
is or reasonably would be expected to be damaging to the reputation or business
of BankUnited or any of its affiliates or any of the directors of BankUnited or
the Company.  BankUnited, on behalf of itself and its respective directors and
senior officers agrees that BankUnited and its directors and senior officers,
other than as required by law or by order of a court or other competent
authority, make or publish, or cause any other person to make or publish, any
statement that is disparaging or that reflects negatively upon Executive, or
that is or reasonably would be expected to be damaging to the reputation or
business of Executive.

 

Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any person
engaged in a Competitive Business which are publicly traded on a national or
regional stock exchange or on the over-the-counter market if Executive (i) is
not a controlling person of, or a member of a group which controls, such person
and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such person.

 

(b)   It is expressly understood and agreed that although the parties to this
Agreement consider the restrictions contained in this Section 8 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction, that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable.  Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

(c)   The period of time during which the provisions of this Section 8 shall be
in effect shall be extended by the length of time during which Executive is in
breach of the terms hereof as determined by any court of competent jurisdiction
on BankUnited’s application for injunctive relief.

 

10

--------------------------------------------------------------------------------


 

9.   Confidentiality.

 

(a)   Executive will not at any time (whether during or after the Employment
Term) (x) retain or use for the benefit, purposes or account of Executive or any
other person; or (y) disclose, divulge, reveal, communicate, share, transfer or
provide access to any person outside BankUnited or its affiliates (other than
its professional advisers who are bound by confidentiality obligations), any
non-public, proprietary or confidential information — including without
limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals —
concerning the past, current or future business, activities and operations of
BankUnited, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to BankUnited or its affiliates on a
confidential basis (“Confidential Information”) without the prior written
authorization of the BankUnited Board.

 

(b)   “Confidential Information” shall not include any information that is (a)
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed (including via subpoena); provided that Executive shall give
prompt Notice to BankUnited of such requirement of law, disclose no more
information than is so required, and cooperate with any attempts by BankUnited
to obtain a protective order or similar treatment.

 

(c)   Except as required by law, Executive will not disclose to anyone, other
than Executive’s immediate family, legal or financial advisors or governmental
agencies, the existence or contents of this Agreement; provided, that Executive
may disclose to any prospective future employer the provisions of this Agreement
provided they agree to maintain the confidentiality of such terms.

 

(d)   Upon termination of Executive’s employment with BankUnited for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by BankUnited, its subsidiaries or
affiliates; (y) immediately destroy, delete, or return to BankUnited, at
BankUnited’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
company property) that contain Confidential Information or otherwise relate to
the business of BankUnited, its affiliates and subsidiaries, except that
Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information and Executive’s rolodex
(or other physical or electronic address book); and (z) fully cooperate with
BankUnited regarding the delivery or destruction of any other Confidential
Information not within Executive’s possession or control of which Executive is
or becomes aware.  Notwithstanding the foregoing,

 

11

--------------------------------------------------------------------------------


 

Executive may retain Executive’s rolodex and similar address books.  To the
extent that Executive is provided with a cell phone number by BankUnited during
employment, BankUnited shall cooperate with Executive in transferring such cell
phone number to Executive’s individual name following termination.

 

(e)   Except as otherwise expressly set forth herein, the provisions of Sections
8, 9 and 10 of this Agreement shall survive the termination of Executive’s
employment for any reason.

 

10.   Specific Performance.

 

Executive acknowledges and agrees that the remedies at law for a breach or
threatened breach of any of the provisions of Sections 8 or 9 would be
inadequate and BankUnited and its affiliates would suffer irreparable damages as
a result of such breach or threatened breach.  In recognition of this fact,
Executive agrees that, in the event of such a breach or threatened breach, in
addition to any remedies at law, BankUnited shall be entitled to seek a
temporary or permanent injunction or any other equitable remedy which may then
be available.

 

11.   Excise Tax.

 

(a)   In the event that on or prior to August 31, 2013 it is publicly announced
that a binding agreement has been entered into by BankUnited and/or the Company
with respect to a transaction that if consummated would constitute a “change in
the ownership or effective control” of BankUnited or a “change in a substantial
portion of the assets” of BankUnited (in each case, within the meaning of
Section 280G(b)(2)(A)(i) of the Code and the regulations thereunder) (a “Change
of Control Transaction”) and any amount or benefit that may be paid or otherwise
provided to or in respect of Executive by or on behalf of BankUnited or any
affiliate, whether pursuant to this Agreement or otherwise (collectively,
“Covered Payments”), is or may become subject to the tax imposed under Section
4999 of the Code (or any successor provision or any comparable provision of
state, local or foreign law) (“Excise Tax”), BankUnited will pay to Executive a
“Reimbursement Amount” equal to the total of: (i) any Excise Tax on the Covered
Payments, plus (ii) any Federal, state, and local income taxes, employment and
excise taxes (including the Excise Tax) on the Reimbursement Amount, plus (iii)
the product of any deductions disallowed for Federal, state or local income tax
purposes because of the inclusion of the Reimbursement Amount in Executive’s
income and Executive’s combined Federal, state, and local income tax rate for
the calendar year in which the Reimbursement Amount is includible in Executive’s
taxable income, plus (iv) any interest, penalties or additions to tax imposed
under applicable law in connection with the Excise Tax or the Reimbursement
Amount, plus (v) any reasonable out-of-pocket costs incurred by Executive in
connection with any of the foregoing. For purposes of this Section 11(a),
Executive will be deemed to pay (A) Federal income taxes at the highest
applicable marginal rate of Federal income taxation applicable to individuals
for the calendar year in which the Reimbursement Amount is includible in
Executive’s taxable income and (B) any applicable state and local income taxes
at the highest applicable marginal rate of taxation applicable to individuals
for the calendar year in which such Reimbursement Amount is includible in
Executive’s taxable income, net of the maximum reduction in Federal income taxes
which could be obtained from the deduction of such state or local taxes if paid
in such year (determined without regard to limitations on deductions based upon
the amount of Executive’s

 

12

--------------------------------------------------------------------------------


 

adjusted gross income).  This provision is intended to provide Executive with a
payment equal to an amount that would put Executive in the same position as
Executive would have been had no Excise Tax been imposed upon or incurred as a
result of any Covered Payment that is paid or otherwise provided to or in
respect of Executive in connection with a Change of Control Transaction.

 

(b)   The payment of a Reimbursement Amount under this Section 11 shall not be
conditioned upon Executive’s termination of employment, but shall be conditioned
upon the consummation of the Change of Control Transaction.

 

(c)   The determination of whether an event described in
section 280G(b)(2)(A)(i) of the Code has occurred, the amount of any
Reimbursement Amount and/or the amounts described in Section 11(a) above shall
be made initially by an accounting firm selected by the BankUnited Board (as
constituted prior to the occurrence of  a Change of Control Transaction), or, if
no such firm is selected, by the independent compensation consulting firm
retained by the BankUnited Board prior to any Change of Control Transaction to
provide consulting advice to the BankUnited Board; provided, however, that
nothing herein shall limit Executive’s right to payment of the Reimbursement
Amount in the event it is determined that any of such initial determinations was
incorrect.

 

(d)   Executive shall promptly provide BankUnited with Notice of any claim by
any taxing authority that, if successful, would require the payment by
BankUnited of a Reimbursement Amount; provided, however, that failure by
Executive to give such Notice promptly shall not result in a waiver or
forfeiture of any of Executive’s rights under this Section 11 except to the
extent of actual damages suffered by BankUnited as a result of such failure. If
BankUnited notifies Executive in writing within 15 days after receiving such
Notice that it desires to contest such claim (and demonstrates to the reasonable
satisfaction of Executive its ability to pay any resulting Reimbursement
Amount), Executive shall:

 

(i)    give BankUnited any information reasonably requested by BankUnited
relating to such claim;

 

(ii)    take such action in connection with contesting such claim as BankUnited
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney selected by BankUnited that is reasonably acceptable to Executive;

 

(iii)    cooperate with BankUnited in good faith in order effectively to contest
such claim; and

 

(iv)    permit BankUnited to participate in any proceedings relating to such
claim;

 

provided, however, that BankUnited’s actions do not unreasonably interfere with
or prejudice Executive’s disputes with the taxing authority as to other issues;
and provided, further, that BankUnited shall bear and pay on an after-tax and
as-incurred basis, all reasonable attorneys fees, costs and expenses (including
additional interest, penalties and additions to tax) incurred in connection with
such contest and shall indemnify and hold Executive harmless, on an after-tax

 

13

--------------------------------------------------------------------------------


 

and as-incurred basis, for all resulting taxes (including, without limitation,
income and excise taxes), interest, penalties and additions to tax.

 

12.   Miscellaneous.

 

(a)   Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to conflicts
of laws principles thereof that would direct the application of the laws of any
other jurisdiction.

 

(b)   Entire Agreement/Amendments.  This Agreement contains the entire
understanding of the parties with respect to the employment of Executive by
BankUnited.  There are no restrictions, agreements, promises, warranties,
covenants or undertakings among the parties with respect to the subject matter
herein other than those expressly set forth herein.  This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.  If it is determined that it is necessary to amend, modify or alter this
Agreement (or the arrangements relating to compensation provided hereunder) in
order to comply with applicable legal and/or regulatory requirements or guidance
relating to compensation (including any formal and conclusive interpretation
thereof by any regulator or agency of competent jurisdiction), BankUnited and
Executive shall cooperate in good faith to implement such amendments,
modifications or alterations (it being understood that any such amendments,
modifications or alternations shall be implemented in a manner that  seeks to
preserve to the extent possible the total compensation opportunities intended to
be provided hereunder).  In the event of any inconsistency between this
Agreement and any other plan, program, practice or agreement of which Executive
is a participant or a party, this Agreement shall control unless such other
plan, program, practice or agreement specifically refers to the provisions of
this sentence.

 

(c)   No Waiver.  The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

(d)   Severability.  In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.

 

(e)   Assignment.  This Agreement, and all of the respective parties’ rights and
duties hereunder, shall be assignable or delegable only pursuant to a written
agreement executed by the parties hereto.  Upon such assignment, the rights and
obligations of the respective parties hereunder shall become the rights and
obligations of such affiliate or successor person or entity.

 

(f)   Set-Off; No Mitigation.  BankUnited’s obligation to pay Executive the
amounts provided and to make the arrangements provided hereunder shall be
subject to set-off, counterclaim or recoupment of amounts owed by Executive to
BankUnited or its affiliates.  Executive shall not be required to mitigate the
amount of any payment provided for pursuant to this Agreement by seeking other
employment, and such payments shall not be reduced by any compensation or
benefits received from any subsequent employer or other endeavor, except as

 

14

--------------------------------------------------------------------------------


 

provided in Section 7(c)(iii)(D).

 

(g)   Compliance with Code Section 409A.  The intent of the parties is that
payments and benefits under this Agreement comply with Section 409A of the Code,
as amended (“Section 409A”) to the extent subject thereto, and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted and
administered to be in compliance therewith.  Notwithstanding anything herein to
the contrary, (i) if at the time of Executive’s termination of employment with
BankUnited, Executive is a “specified employee” as defined in Section 409A and
the deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A, then BankUnited
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) until the date that is six months following Executive’s
termination of employment with BankUnited (or the earliest date as is permitted
under Section 409A), (ii) if any other payments of money or other benefits due
to Executive hereunder could cause the application of an accelerated or
additional tax under Section 409A, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Section 409A, or otherwise such payment or other benefits shall be restructured,
to the extent possible, in a manner, determined by the BankUnited Board that
does not cause such an accelerated or additional tax, (iii) to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A, Executive shall not be considered to have terminated employment
with BankUnited for purposes of this Agreement and no payment shall be due to
Executive under this Agreement until Executive would be considered to have
incurred a “separation from service” from BankUnited within the meaning of
Section 409A, and (iv) each amount to be paid or benefit to be provided to
Executive pursuant to this Agreement, which constitute deferred compensation
subject to Section 409A, shall be construed as a separate identified payment for
purposes of Section 409A.  To the extent required to avoid an accelerated or
additional tax under Section 409A, amounts reimbursable to Executive under this
Agreement shall be paid to Executive on or before the last day of the year
following the year in which the expense was incurred and the amount of expenses
eligible for reimbursement (and in-kind benefits provided to Executive) during
any one year may not effect amounts reimbursable or provided in any subsequent
year; provided, however, that with respect to any reimbursements for any taxes
which Executive would become entitled to under the terms of this Agreement, the
payment of such reimbursements shall be made by BankUnited no later than the end
of the calendar year following the calendar year in which Executive remits the
related taxes.  BankUnited shall consult with Executive in good faith regarding
the implementation of the provisions of this Section 12(g); provided, that
neither BankUnited nor any of its employees or representatives shall have any
liability to Executive with respect to thereto.

 

(h)   Regulatory Matters.

 

(i)  Notwithstanding anything herein contained to the contrary, any payments to
Executive by BankUnited, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with section 18(k) of the
Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. §1828(k), and the Federal
Deposit Insurance Corporation (the “FDIC”) regulation 12 C.F.R. part 359, Golden
Parachute and Indemnification Payments.

 

15

--------------------------------------------------------------------------------


 

(ii)  Notwithstanding anything herein contained to the contrary, if Executive is
suspended from office and/or temporarily prohibited from participating in the
conduct of the affairs of BankUnited pursuant to a notice served under section
8(e)(3) or 8(g)(1) of the FDI Act, 12 U. S. C. §1818(e)(3) or 1818(g)(1),
BankUnited’s obligations under this Agreement shall be suspended as of the date
of service of such notice, unless stayed by appropriate proceedings.

 

(iii)  Notwithstanding anything herein contained to the contrary, if Executive
is removed and/or permanently prohibited from participating in the conduct of
BankUnited’s affairs by an order issued under section 8(e)(4) or 8(g)(1) of the
FDI Act, 12 U.S.C. §1818(e)(4) or (g)(1), all prospective obligations of
BankUnited under this Agreement shall terminate as of the effective date of the
order, but vested rights and obligations of BankUnited and Executive shall not
be affected.

 

(iv)  Notwithstanding anything herein contained to the contrary, if BankUnited
is in default (within the meaning of section 3(x)(1) of the FDI Act, 12 U.S.C.
§1813(x)(1), all prospective obligations of BankUnited under this Agreement
shall terminate as of the date of default, but vested rights and obligations of
BankUnited and Executive shall not be affected.)

 

(v)  Notwithstanding anything herein contained to the contrary, all prospective
obligations of BankUnited hereunder shall be terminated, except to the extent
that a continuation of this Agreement is necessary for the continued operation
of BankUnited: (i) by the Office of the Comptroller of the Currency (“OCC”) or
the FDIC, at the time the FDIC enters into an agreement to provide assistance to
or on behalf of BankUnited under the authority contained in section 13(c) of the
FDI Act, 12 U.S.C. §1823(c); (ii) by the OCC at the time the OCC approves a
supervisory merger to resolve problems related to the operation of BankUnited.
The vested rights and obligations of the parties shall not be affected.

 

(vi)  Compensation provided under this Agreement shall be subject to the terms
of any clawback/forfeiture policy adopted by the Company or its subsidiaries as
in effect from time to time, as well as any clawback/forfeiture provisions
required by law and applicable to the Company or its subsidiaries, including,
without limitation, the Dodd-Frank Wall Street Reform and Consumer Protection
Act.

 

(vii)  If and to the extent that any of the foregoing provisions shall cease to
be required by applicable law, rule or regulation, the same shall become
inoperative as though eliminated by formal amendment of this Agreement.

 

(i)   Successors; Binding Agreement.  This Agreement shall inure to the benefit
of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.  For the
avoidance of doubt, the parties to this Agreement shall continue to be bound by
the terms of this Agreement (or shall require any successor to be bound by the
terms of this Agreement) following an Initial Public Offering of BankUnited or
one of its affiliates.  In the event of Executive’s death prior to receipt of
all amounts payable to Executive (including any unpaid amounts due under Section
7), such

 

16

--------------------------------------------------------------------------------


 

amounts shall be paid to Executive’s beneficiary designated by him by Notice to
BankUnited or, in the absence of such designation, to Executive’s estate.

 

(j)   Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three postal delivery days after it has been mailed by United States registered
mail, return receipt requested, postage prepaid, addressed to the respective
addresses set forth below in this Agreement, or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that Notice of change of address shall be effective only upon receipt (each such
communication,  “Notice”).

 

If to BankUnited, addressed to:

 

BankUnited
7765 NW 148th Street
Miami Lakes, Florida 33016

 

If to Executive, addressed to the most recent address of Executive set forth in
the personnel records of BankUnited.

 

(k)   Executive Representation.  Executive hereby represents to BankUnited that
the execution and delivery of this Agreement by Executive and BankUnited and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.

 

(l)   Prior Agreements.  This Agreement supersedes all prior agreements and
understandings (including verbal agreements) between Executive and BankUnited
and/or its affiliates regarding the terms and conditions of Executive’s
employment with BankUnited and/or its affiliates.

 

(m)   Indemnification and Insurance.  Executive shall be covered under
BankUnited’s director and officer indemnification insurance policies and,
subject to applicable law, shall be provided indemnification to the maximum
extent permitted by BankUnited’s charter, by-laws and any other organizational
documents and any indemnification agreement between BankUnited and Executive, as
applicable, with such insurance coverage and indemnification to be in accordance
with BankUnited’s standard practices for senior executive officers but on terms
no less favorable than provided to any other Company senior executive officer or
director.

 

(n)   Cooperation.  If and to the extent requested by the Company or any of its
Subsidiaries, Executive shall provide Executive’s reasonable cooperation in
connection with any action or proceeding (or any appeal from any action or
proceeding) which relates to events occurring during Executive’s employment with
BankUnited and its affiliates.  In respect of the foregoing cooperation,
BankUnited shall provide reasonable compensation to Executive and shall
reimburse Executive promptly for reasonable out-of-pocket expenses (including
travel costs, lodging and meals); provided that such reimbursement shall be made
no later than the end

 

17

--------------------------------------------------------------------------------


 

of the calendar year after the year in which the expenses are incurred.  This
provision shall survive any termination of this Agreement.

 

(o)   Key-Man Insurance.  The Company and/or BankUnited shall have the right to
insure the life of Executive for the sole benefit of the Company or its
subsidiaries in such amounts, and with such terms, as the Board may determine,
with all premiums payable thereon to be the obligation of the
Company/BankUnited.  Executive shall have no interest in any such policy, but
agrees to cooperate with the Company/BankUnited in procuring such insurance,
including by submitting to physical examinations and executing all necessary
documents, provided that no financial obligation is imposed on Executive by any
such documents.

 

(p)   Withholding Taxes.  BankUnited may withhold from any amounts payable under
this Agreement such Federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.

 

(q)   Counterparts.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

 

[Signature Page Follows this Page]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Employment
Agreement as of the day and year first above written.

 

 

 

BANKUNITED

 

 

 

 

 

/s/    John A. Kanas

 

By:

 

Title:

 

 

 

 

 

EXECUTIVE

 

 

 

/s/    Rajinder P. Singh

 

RAJINDER P. SINGH

 

--------------------------------------------------------------------------------